Ludeling, C. J.
In 1866 seven suits were filed in the Sixth District Court of the parish of Orleans in favor of various insurance companies against W. C. Harrison. There were judgments in all the cases against the defendant, who took a suspensive appeal in all the cases, giving-his bond according to law with John S. Simonds as security. Subsequently, to save costs, it was agreed between the parties to the suit* that only one record should be made up and filed in the Supreme Court, and that the decision of the Supreme Court in that case should be the judgment in all the other cases. It is pretended now, on behalf of John S. Simonds’ succession, that said agreement released the surety on the appeal bond. We are unable to see how or why the surety was-released. The case which was decided was a test case; it was identical with other cases not filed in the Supreme Court in virtue of the agreement aforesaid, and the agreement did not affect the suspensive appeal taken- — it only dispensed with making more than one transcript, to avoid unnecessary costs. The case of Tournillon v. Ratcliffe, 20 An. 179, is not like the case at bar.
It is therefore ordered and adjudged that the judgment of the lower court be annulled, and that there be judgments in favor of the opponents, as follows:
18,014.Commercial Insurance Company, $393 75. Six per cent, annual interest from twenty-ninth June, 1861. Clerk’s costs, $44 80f sheriff’s costs, $17 80.
18,015.Firemen’s Insurance Company, $525. Six per cent, annual interest from eighteenth May, 1861, less credit fourteenth May, 1872, of $118 12. Clerk’s costs, $46 30; sheriff’s costs, $19 80.
18,016.Firemen’s Insurance Company, $393 75. Six per cent, annual interest from twenty-ninth June, 1861. Clerk’s costs, $45 95 * sheriff’s costs, $17 80.
*32018.017. Western Insurance Company, $393 75. Six per cent, interest per annum from twenty-ninth June, 1861. Clerk’s costs, $45 60; sheriff’s costs $19 80.
18.018. Western Insurance Company, $525. Six per cent, yearly interest from eighteenth May, 1861, less credit fourteenth May, 1872, $118 50. Clerk’s costs, $45 60; sheriff’s costs, $17 80.
Each of the above is also subject to a credit of $1 60 on costs.
It is further ordered that the succession pay costs in both courts.
Rehearing refused.